Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 8/15/2022.
2.	Claims 1-2, 4-5, 7, and 11-13 are pending in the application. Claims 1, 11, and 12 are independent claims. Claims 3, 6, and 8-10 have been cancelled by applicant. 
3.	The rejection of claims 1-5, 7-8, and 11-13 under 35 U.S.C. 103 as being unpatentable over Gill in view of Mori has been withdrawn pursuant to applicant’s amendments.




Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4-5, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soga, PGPub. 2013/0050730 filed (8/23/2012).
In reference to independent claim 1, Soga teaches:
	executing a setting for an automatic execution folder, wherein the setting defines a process to be executed for a file stored in the automatic execution folder; (See Soga, para. 0006, 0052, 0068-0070, and 0076-0079) a means of utilize setting data for an automatic execution of folder content wherein the setting data is directly associated with ‘on’ or ‘off’ settings related to a process defined for a file to be stored in a temporary work area folder. The setting relates to a ‘temporary work area copy setting’ for a specific folder. 
	determine whether or not a first file being stored in the automatic execution folder includes a predetermined identifier, wherein the predetermined identifier is added to the first file by a predetermine application in a case where the predetermined application stores the first file into the automatic execution folder (See Soga, para. 0053-0055) a means of utilizing the predetermined identifier ‘on’ or ‘off’ identifier to determine whether to carry out the process of copying data to the temporary work area automatically since the content (i.e. predetermined identifier) of the setting is ‘ON’. The file setting must be checked to determine an automatic execution of the file process. 
	Automatically executing the defined process on the first file stored in the automatic execution folder if it is determined that the first file includes the predetermined identifier, wherein the defined process is not executed for a second file which does not include the predetermined identifier event if the second file is stored in the automatic execution folder (See Soga, para. 0072-0081) a means of determining whether or not to execute a process of copying data from the folder automatically based on whether the file includes a specific predetermined identifier such as ‘ON’ or ‘OFF’ within the specific setting. The process is not executed automatically for a second file stored in the folder if the predetermined identifier ‘OFF’. Further, figures 6A, 6B, and 10 illustrates an additional interpretation of a second file displayed in the temporary work area however the execution of the process is not executed based even through the file is stored in the same execution folder. 
In reference to dependent claim 2, Soga teaches:
	Wherein the predetermined identifier is generated by the predetermined application based on a hash value of identification information of the first predetermined application (See Soga, para. 0059) utilizing a value and number associated with the facsimile document used in storing the facsimile document along with the setting values.
In reference to dependent claim 4, Soga teaches:
	Wherein the setting includes a path indicating a storage destination of the automatic execution folder and the defined process to be executed for a file stored in the automatic execution folder (See Soga, para 0053 and 0059) a means of utilizing a storage destination folder and temporary work area copy setting information identified for a file stored in the folder for carrying out distinct processes for the file.
In reference to dependent claim 5, Soga teaches:
	Wherein the predetermined identifier is added to the name of the first file by the predetermined application in a case where the predetermined application stores the first file into the automatic execution folder (See Soga, para 0053 and 0059) a means of utilizing a predetermined identifier ‘ON’ or ‘OFF’ which is added to the stored address or named folder type (i.e. name) by the application server.  
In reference to dependent claim 7, Soga teaches:
	Wherein the predetermined identifier is added to one of a property and an attribute of the file by the predetermined application in a case where the predetermined application stores the file into the automatic execution folder (See Soga, para. 0053 and 0059) a means of adding the specific predetermined identifier to attribute information in correspondence to the ‘sort condition’ for a file when the file is stored by the application server. 

In reference to dependent claim 13, Soga teaches:
	The at least one processor executes the instructions to further perform displaying the name of the file being stored in the automatic execution folder without displaying the predetermined identifier added to the name of the file by masking the predetermined identifier (See Soga, para. 0069-0076) a means of displaying the name of the file while not displaying the predetermined identifier as it relates to the status of temporary work area copy identifier. 
In reference to independent claim 11, the claim recites a method for carrying out similar limitations to those found in the information processing apparatus of independent claim 1. Therefore, the claim is rejected under rejected under similar rationale.
In reference to independent claim 12, the claim recites a program including computer executable instructions for carrying out similar limitations to those found in the processing apparatus of independent claim 1. Therefore, the claim is rejected under similar rationale.



Response to Arguments
6.	Applicant’s arguments with respect to claims 1-2, 4-5, 7, and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims to include limitations that when read within the context of the claim, changed the scope of the invention when the newly amended claims are read as a whole. Thus, the changes required the examiner to withdraw the prior art rejection and perform a new search. 


Conclusion
7.	The examiner recommends adding language to further detail the setting with respect to how it is generated and what defines it. Further, the examiner recommends adding details to further define a predetermined identifier and what defines the predetermined application. The elements are recited in a manner that leaves the claim open to a broad interpretation. Paragraphs 0058 of the specification discloses moving or copying a file to an automatic execution folder. In response to the detected movement, generate, based on the app identification information as a unique value of the document management application, a unique ID in the form of a hash value set in the file name or the property or the attribute of the file. The processor determines whether or not the unique ID of the obtained file matches the app identification of the document management application. If a match is detected then a process is carried out. The concepts related to the claim elements that examiner believes should be amended could be discussed in a phone interview if applicant deems necessary.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178